Citation Nr: 0813991	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder has been submitted.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to August 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found there was new and 
material evidence to reopen and then denied the claim.  The 
veteran testified at a hearing in March 2007 before the 
undersigned Acting Veterans Law Judge.

The RO characterized the veteran's claim as one for service 
connection for psychosis with drug intoxication.  The Board 
finds that the veteran's claim is better stated on the title 
page of this decision.


FINDINGS OF FACT

1.  A rating decision of September 1978 which denied the 
veteran's claim of entitlement to service connection for an 
acute schizophrenic episode, also characterized as psychosis 
with drug intoxication, was a final decision.

2.  A July 2007 medical opinion constitutes new evidence 
relating to an unestablished fact necessary to substantiate 
the claim.

3.  The veteran has been treated for a psychiatric disorder, 
currently diagnosed as a bipolar disorder, manic, continually 
and chronically since an initial manifestation shortly before 
the veteran's service discharge.

4.  The additional medical opinion places the evidence in 
equipoise as to whether the veteran's initial manifestation 
of bipolar disorder was caused by use of illegal drugs or 
whether the disorder was already present.  


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for psychosis has been 
presented and the claim can be reopened.  See 38 U.S.C.A. § 
5108 (West 2002), 38 C.F.R. § 3.156(a) (2007).

2.  Resolving the benefit of the doubt in the veteran's 
favor, a psychiatric disorder currently characterized as 
bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's request to reopen his claim and his 
request for service connection.  Thus, no further discussion 
of the VCAA is required.

New and Material Evidence to Reopen the Claims

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The claims file contains a July 2007 specialist's opinion 
which opines that the veteran's first manifestation of his 
current psychiatric disorder occurred in service.  This 
evidence was not previously submitted, and is therefore 
"new."  As the evidence provides a medical nexus, a fact not 
previously established, it is considered "material."  New and 
material evidence has therefore been submitted, and the claim 
for service connection for a mental disorder is reopened.  
Here, the Board finds that development is complete and the 
Board can therefore make a decision on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and is not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a).  See also  VAOPGCPREC 7-99, VAOPGCPREC 2-
98.  An injury incurred during active military service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the veteran.  38 C.F.R. § 3.301(a).

While on active duty, the veteran was brought to the 
emergency room in July 1978 by the chaplain.  He had taken 
phencyclidine (PCP) two days prior to admission and was 
demonstrating inappropriate behavior, including waving the 
Bible in the air, laughing, and crying in response to 
questions.  He was diagnosed with drug psychosis.  The 
veteran was seen again at the hospital on August 11, 1978.  
He was expressing religious delusions and behaving 
inappropriately at work.  He was diagnosed with an acute 
schizophrenic episode, with no mention of drugs.  The veteran 
became combative and tried to leave the hospital.  Shortly 
thereafter, he was evacuated by air to Travis Air Force Base 
for inpatient treatment.  A  July 1978 Line of Duty 
Determination found that the veteran's July 1978 drug 
psychosis was due to admitted use of marijuana and PCP, was 
not in the line of duty, and was due to the veteran's willful 
misconduct.

At a mental examination on August 17, 1978, the veteran was 
able to answer questions in an appropriate and coherent 
matter.  There was no evidence of hallucinations, delusions, 
illusions, paranoia, or grandiosity, but the veteran was 
fixated on religion.  He had marked difficulty with a 
cognitive function examination.  The veteran was diagnosed 
with "psychosis with drug intoxication . . . in remission, 
as evidence by a clear history of psychotomimetic drug use 
immediately preceding this psychotic episode during which the 
patient had marked confusion and delusions."  The veteran 
was discharged the following day.  The veteran was honorably 
discharged from active duty on August 23, 1978.

The veteran attended a VA examination in January 2003.  He 
reported having a psychotic episode in 2001, when he was 
tapered off his medications.  His behavior was appropriate, 
his mood was good, communication and speech were normal, and 
he denied current hallucinations.  There was no evidence of 
obsessional rituals.  He did have some trouble with abstract 
thinking.  The examiner diagnosed PCP-induced psychotic 
disorder with no evidence of schizophrenia.  She found that 
the veteran's psychosis was due to drug abuse, based on the 
service medical records and the known fact that PCP can have 
long-term neuropsychological effects.

The Board requested a specialist's opinion and received that 
opinion in July 2007.  The specialist found that the correct 
diagnosis for the veteran was bipolar disorder, manic.  The 
examiner opined that there were no pre-existing conditions 
that caused the bipolar disorder prior to the July 1978 
incident, and that it was "very likely" that the first 
episode of noted symptoms of a psychiatric disorder in 
service was due to the bipolar disorder the veteran currently 
manifests.  He noted that it "could have" been precipitated 
by drugs, but further noted that the subsequent continuation 
of the disorder was not attributable to further use of drugs.  
The examiner stated that it is "common" for bipolar 
disorder to be "initially precipitated" by a stressor, then 
the illness takes an independent course on its own.

The meaning of this medical opinion in the context of law and 
regulations governing service connection, including with 
consideration of the definitions of misconduct and use of 
alcohol and unprescribed drugs, is somewhat unclear.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1, 3.12, 3.301.  It 
appears to the Board that the examiner's opinion should be 
interpreted as meaning that, when the episode of psychiatric 
symptoms noted in service is considered in light of all the 
evidence of record, it is at least as likely as not that the 
bipolar disorder was present prior to the veteran's use of an 
illegal drug, an that the use of that illegal drug 
exacerbated the symptoms of the disorder, bringing the 
disorder to the attention of the veteran, his companions, and 
medical providers, but the drug was not the etiologic cause 
of the veteran's bipolar disorder.  In particular, the 
Board's interpretation of the opinion is consistent with the 
specialist's discussion of the fact that the veteran was 
admitted with "psychosis" shortly after service with no 
mention of drug use, and had many subsequent admissions 
without the influence of drugs.

Although the January 2003 VA opinion is unfavorable to the 
veteran's claim, the Board finds that the July 2007 opinion, 
which is favorable to the veteran, is at least as credible 
and persuasive.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  The benefit 
of the doubt must be resolved in the veteran's favor.  Based 
on the specialist's July 2007 opinion, the Board finds that 
the veteran's psychosis, which has been continuous since 
1978, was not due to drug use in service.  See 38 C.F.R. 
§ 3.301(a).

The Board notes that the opinion of the July 2007 VA reviewer 
is consistent with the record, which shows a long and 
continuous history of post-service treatment for psychosis, 
with rare mention of drug use, beginning in September 1978, 
less than a month after discharge.  At that time, the veteran 
was admitted to a private hospital.  He was in a confused 
state and uncontrollable in the community.  He was extremely 
restless, irritable, and had some reality distortion.  He had 
stopped taking Haldol and became decompensated three days 
prior to admission.  He was diagnosed with schizophrenic 
episode, residual of drug psychosis.  The veteran was started 
on Haldol again.

The veteran was admitted to the private hospital again in 
April 1979, in an acutely psychotic state with feelings of 
harming his wife.  He was inappropriate in behavior, with 
inappropriate laughter and incoherent speech.  He had 
irrational acts, including drinking his own urine.  He had 
paranoid delusions and was acting them out.  The veteran also 
had grandiose ideas and believed that he was God.  The 
veteran was diagnosed with schizophrenia, chronic 
undifferentiated type.  He was still very delusional at 
discharge.

In November 1980, the veteran was admitted to the hospital 
again with mild pressuring and looseness of association, 
impaired abstraction capabilities, and an elated and 
sometimes paranoid affect.  Insight, reality testing, and 
judgment were poor.  He was diagnosed with a major depressive 
illness, excited type.  He had smoked marijuana two months 
prior but reported no drug use immediately prior to onset of 
his symptoms.

At a hearing in March 2007, the veteran reported that he has 
been under continuous treatment and on continuous medication 
for his mental disorder since discharge in 1978.  The veteran 
is certainly competent to testify as to his own symptoms and 
history of treatment.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

The Board finds that the veteran has provided sufficient 
evidence that his current psychiatric disorder has been 
chronic and continuous since the first manifestation in 
service.  See Barr, supra, at 310 (the Board must consider 
the credibility and weight of a veteran's statements, and any 
other competent lay or medical evidence, in determining 
whether to grant service connection based on continuity of 
symptomatology).  Resolving the benefit of the doubt in the 
veteran's favor, service connection is granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.

Service connection for a psychiatric disorder characterized a 
bipolar disorder, manic, is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


